 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Teborius Gaines
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00011-JCM-CWH-1
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     TEBORIUS GAINES,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by United States Attorney Nicholas
17
     A. Trutanich and Assistant United States Attorney Daniel J. Cowhig, counsel for the United
18
     States of America, and Federal Public Defender Rene L. Valladares and Assistant Federal
19
     Public Defender Sylvia A. Irvin, counsel for Teborius Gaines, that the Revocation Hearing
20
     currently scheduled on June 3, 2019, at 10:30 a.m., be vacated and continued to a date and time
21
     convenient to the Court, but no sooner than fourteen (14) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      On May 28, 2019, Mr. Gaines made his initial appearance pursuant to a
24
     Summons and Petition alleging violations of Probation. ECF No. 40. He was released on
25
     personal recognizance bond subject to his Probation conditions.
26
 1          2.      Mr. Gaines and defense counsel ask the Court for a continuance of the
 2   Revocation Hearing to allow more time to review the Petition allegations, prepare for the
 3   hearing, and seek a resolution with the Government and Probation.
 4          3.      The defendant is at liberty and working. He agrees with the need for the
 5   continuance.
 6          4.      The parties agree to the continuance.
 7          This is the first request for a continuance of the revocation hearing.
 8          DATED this 30th day of May, 2019.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12
      By Sylvia A. Irvin                .             By Daniel J. Cowhig              .
13    SYLVIA A. IRVIN                                 DANIEL J. COWHIG
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:14-cr-00011-JCM-CWH-1
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     TEBORIUS GAINES,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11                                                                      June 17, 2019
     Monday, June 3, 2019, at 10:30 a.m., be vacated and continued to ________________ at the

12            10 30 __.m.;
     hour of ___:___ a     or to a time and date convenient to the Court.

13          DATED this 31st
                       ___ day of May, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
